Gareetsox, J.
The petitioner may institute this proceeding although he owns no dwelling house situated within two hundred feet of the respondent’s place of business. The allegation of the petitioner that he “is a citizen of the State of New York” is sufficient. (The Liquor Tax Law, Chap. 112, Laws 1896, § 28, subd. 2, as amended by chap. 312, Laws of 1897).
The respondent stated in his application for the liquor tax certificate that there were no buildings occupied exclusively as dwellings, the nearest entrance to which was within two hundred feet, measured in a straight line, of the nearest entrance to the premises where the traffic in liquors was intended to be carried on by him. It appears by the petition that at the time the application was made there were two such buildings, and that neither of the owners thereof have given the requisite consents. The disposition of this case must follow. In re Bridge (25 Misc. 213), affirmed by the App. Div. 2d Dept., and January term, 1899, on opinion of the justice at Special Term.
Petition granted with $30 costs.